DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-24 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a system, a method, or a non-transitory computer readable storage medium containing program instructions.
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed to a system. Claim 19 is directed to a method. Claim 22 is directed to a device. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “generate respiratory movement data from at least one reflected signal received by the sensor; derive a first respiratory parameter from the respiratory movement data; derive a respiratory effort envelope from the respiratory movement data; derive a second respiratory parameter from the respiratory effort envelope, wherein the second respiratory parameter comprises an apnea hypopnea index or a periodic breathing index; combine at least the first and second respiratory parameters to determine, using a classifier, a numerical value; and provide an output pertaining to a health assessment of the subject based on a comparison between the numerical value and a predetermined threshold”. 
The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claim recites “one or more processors”, which can be interpreted as a generic processor. “One or more processors” do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claim recites an additional element, “a sensor configured to receive signals reflected from a subject’s body”. The additional elements do not amount to significantly more than judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference:
Heneghan (WO 2007/143535) discloses a sensor configured to receive signals reflected from a subject’s body (para. [0019], [0024], a transmitter configured to propagate a radio frequency signal toward the subject and a receiver arranged to receive a radio-frequency signal reflected from the subject).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-18, 20-21, and 23-24, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, and 22 of U.S. Patent No. US 9,526,429. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 22, and 21 of patent’429 read on all the limitations in claims 1, 19, and 22 of the instant application. The patent claim 1 recites a respiratory parameter determined by analysis of the detected radio waves and parameters derived related to at least one of the respiratory effort envelope and the second input signal, including at least AHI, which reads on “the first respiratory parameter” and “the second respiratory parameter” of instant claims 1, 19, and 22. The patent claim 21 recites determining an AHI based on a respiratory effort envelope and a plurality of respiratory features derived from the respiratory movement signal, including the AHI, which reads on “the first respiratory parameter” and “the second respiratory parameter” of instant claims 1, 19, and 22. The application claims 1, 19, and 22 are broader than the patent claims 1, 22, and 21. It is apparent that the more specific patent claims encompass application claims. 
Claims 1, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, 26, 37, and 38 of U.S. Patent No. US 10,799,126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 21, 26, and 38 of patent’126 read on all the limitations in claims 1, 19, and 22 of the instant application. The patent claims 1 and 26 both recite at least one respiratory parameter derived from the respiratory envelope comprising an AHI or a periodic breathing index, which reads on “the second respiratory parameter compris[ing] an apnea hypopnea index or a periodic breathing index” and “a first respiratory parameter” (in the case of “at least one respiratory parameter” being more than one) of instant claims 1, 19, and 22. The patents 21 and 37 also recite deriving at least one additional respiratory parameter from the at least one reflected signal comprising at least one of a respiratory rate, a respiratory effort, or a respiration frequency, wherein the classifier combines the at least one additional respiratory parameter with the at least one respiratory parameter to determine the numerical value, therefore requiring at least two respiratory parameters including AHI or periodic breathing index to compute the numerical value as recited in instant claims 1, 19, and 22. The patents 22 and 38 also recite deriving at least one respiratory frequency parameter from the at least one reflected signal, wherein the classifier combines the at least one respiratory frequency with the at least one respiratory parameter to determine the numerical value, therefore requiring at least two respiratory parameters including AHI or periodic breathing index to compute the numerical value as recited in instant claims 1, 19, and 22. The application claims 1, 19, and 22 are broader than the patent claims 1, 21, 22, 26, 37, and 38. It is apparent that the more specific patent claim encompasses application claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 6, the limitation “the calculated likelihood” is indefinite, because it lacks antecedent basis 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2009/0043289), hereinafter “Zhang”, in view of Heneghan et al. (WO 2007/143535), hereinafter “Heneghan”. 
Re Claims 1, 8, 9, 12, 13, 15, 16, 17, and 18, Zhang discloses a system (abstract) comprising: 
a sensor configured to receive signals from a subject’s body(para. [0007], implantable sensors configured to sense physical parameters; para. [0022], a respiration sensor 34, para. [0023], blood pressure sensor 32); and 
one or more processors (para. [0007], [0027], controller, para. [0025], microprocessor 80 serves as the controller) configured to: 
derive a first respiratory parameter (para. [0041], patient’s respiration rate, in breaths per minute, from the respiration sensor); 
derive a second respiratory parameter, wherein the second respiratory parameter comprises an apnea hypopnea index or a periodic breathing index (para. [0041], The variability in the time interval or volume from one breath to the next is an indication of an abnormal respiration pattern. The percentage of abnormal respiration events can be used as an index of Cheyne-Stokes Respiration Burden and Apnea and Hypopnea Index (AHI)); 
combine at least the first and second respiratory parameters to determine, using a classifier, a numerical value (para. [0041]-[0049], [0055], Table on page 5, discloses types of indices and the index values combined to form a composite index. The disclosure discloses that the composite index is created by developing a logical structure, such as a logic tree, by assigning a score to the sensor readings or processed characteristics, or by a formula that weighs each factor individually); and 
provide an output pertaining to a health assessment of the subject based on a comparison between the numerical value and a predetermined threshold (para. [0049]-[0053], Table on page 6, The composite index score is compared to predetermined thresholds to determine severity of the condition and output warning signs and recommended actions).  
Zhang discloses that the second respiratory parameter comprises an apnea hypopnea index (para. [0041], controller determines apnea and hypopnea index, para. [0041]-[0049], Table on page 5 discloses AHI used for computing the composite index value).  
Zhang discloses that the second respiratory parameter comprises a periodic breathing index (para. [0041] discloses CSR and AHI which reads on periodic breathing index).
Zhang further discloses that the first respiratory parameter is a respiration rate from the respiration sensor (para. [0041]), 
Zhang is silent regarding the sensor configured to receive signals reflected from a subject’s body and the one or more processors configured to generate respiratory movement data from at least one reflected signal received by the sensor; derive a first respiratory parameter from the respiratory movement data; derive a respiratory effort envelope from the respiratory movement data; derive a second respiratory parameter from the respiratory effort envelope, wherein the first respiratory parameter is a respiration rate corresponding to a peak of the power spectral density, wherein deriving the apnea hypopnea index comprises comparing an overall amplitude of the respiratory effort envelope to one or more thresholds, wherein the periodic breathing index is derived from a power spectral density of the respiratory effort envelope, wherein the sensor is configured to transmit radio waves and receive at least one of the transmitted radio waves reflected from the subject's body, and wherein the at least one reflected signal received by the sensor is the at least one of the transmitted radio waves reflected from the subject's body, wherein the respiratory movement data is generated from a combination of two or more reflected quadrature signals received by the sensor, and wherein the first respiratory parameter is derived from a power spectral density of the respiratory movement data.  
However, Heneghan discloses a system monitoring cardiac and respiratory events (abstract) comprising: 
a sensor configured to receive signals reflected from a subject’s body (para. [0019], [0024], a transmitter configured to propagate a radio frequency signal toward the subject and a receiver arranged to receive a radio-frequency signal reflected from the subject); and 
one or more processors configured to: 
generate respiratory movement data from at least one reflected signal received by the sensor (para. [0043], fig. 4, a radio-frequency sensor can acquire the motion of the chest wall to get respiration signal.); 
derive a first respiratory parameter from the respiratory movement data (para. [0053], respiration frequency, defined as number of breaths per minute, can be calculated by searching for the peak in the power spectral density in the range 0.1 to 0.8 Hz); 
derive a respiratory effort envelope from the respiratory movement data (page 8, para. [0033], [0073], the processor is configured to determine an AHI by processing a respiratory signal derived from the baseband signal; the AHI may be determined solely by a derived respiratory effort parameter, fig. 11); 
derive a second respiratory parameter from the respiratory effort envelope, wherein the second respiratory parameter comprises an apnea hypopnea index or a periodic breathing index (page 8, para. [0033], [0073], the processor is configured to determine an AHI by processing a respiratory signal derived from the baseband signal; the AHI may be determined solely by a derived respiratory effort parameter. The processor is configured to run a classifier model so as to determine a Cheyne-Stokes respiration pattern by processing features obtained from a respiratory signal derived from the baseband signal. fig. 11). 
wherein the first respiratory parameter is a respiration rate corresponding to a peak of the power spectral density (para. [0053], respiration frequency, defined as number of breaths per minute, can be calculated by searching for the peak in the power spectral density in the range 0.1 to 0.8 Hz), 
wherein the first respiratory parameter is derived from a power spectral density of the respiratory movement data (para. [0053], respiration frequency, defined as number of breaths per minute, can be calculated by searching for the peak in the power spectral density in the range 0.1 to 0.8 Hz),
wherein deriving the apnea hypopnea index comprises comparing an overall amplitude of the respiratory effort envelope to one or more thresholds (para. [0056], Obstructive apnea may be detected applying a threshold to these frequency components and where a component exceeds the threshold then it can be said with high reliability that obstructive apnea is present. Another way is to use the frequency component values as an input into a classifier (for example a linear discriminate classifier) which then output the probability of apnea having occurred during the epoch. An estimated Apnea-Hypopnea index value may be calculated by summing probabilities for each epoch, dividing by the duration of the recording to estimate the minutes per hour in apnea), 
wherein the periodic breathing index is derived from a power spectral density of the respiratory effort envelope (para. [0054], Amplitude variation is an identifying feature of a sleep disordered breathing called Cheyne-Stokes respiration, in which the amplitude of breathing varies from very shallow to very large over a time scale of typically 60 seconds. The current invention estimate the amplitude of the breathing signal over an epoch by taking the square root of the power at and near the peak of the respiratory power spectral density. In this way, the variation of amplitudes over epochs of time can be tracked), 
wherein the sensor is configured to transmit radio waves and receive at least one of the transmitted radio waves reflected from the subject's body, and wherein the at least one reflected signal received by the sensor is the at least one of the transmitted radio waves reflected from the subject's body (para. [0019], [0024], a transmitter configured to propagate a radio frequency signal toward the subject and a receiver arranged to receive a radio-frequency signal reflected from the subject), and
wherein the respiratory movement data is generated from a combination of two or more reflected quadrature signals received by the sensor (para. [0041], transmitter simultaneously transmits a signal 90 degrees out of phase (the two signals will be referred to as the I and Q components). This will lead to two reflected signal, which can be mixed, leading to two raw sensor signals. The information from these two signals can be combined by taking their modulus to provide a single output raw sensor signal, para. [0040], chest undergoing a sinusoidal motion due to respiration. The signal at the output of the low pass filter after mixing is referred to as the raw sensor signal and contains information about motion, breathing and cardiac activity, para. [0044], These various signals can be separated by signal processing using bandpass filter – a bandpass filter of bandwidth 0.15 to 0.6 Hz can extract the respiration component, para. [0091], quadrature operation eliminates range-dependent sensing nulls).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Zhang, by including a sensor configured to receive signals reflected from a subject’s body and configuring the one or more processors to generate respiratory movement data from at least one reflected signal received by the sensor; derive a first respiratory parameter from the respiratory movement data; derive a respiratory effort envelope from the respiratory movement data; derive a second respiratory parameter from the respiratory effort envelope, wherein the second respiratory parameter comprises an apnea hypopnea index or a periodic breathing index, wherein the first respiratory parameter is a respiration rate corresponding to a peak of the power spectral density, wherein the first respiratory parameter is derived from a power spectral density of the respiratory movement data, wherein deriving the apnea hypopnea index comprises comparing an overall amplitude of the respiratory effort envelope to one or more thresholds, wherein the periodic breathing index is derived from a power spectral density of the respiratory effort envelope, wherein the sensor is configured to transmit radio waves and receive at least one of the transmitted radio waves reflected from the subject's body, and wherein the at least one reflected signal received by the sensor is the at least one of the transmitted radio waves reflected from the subject's body, and wherein the respiratory movement data is generated from a combination of two or more reflected quadrature signals received by the sensor, as taught by Heneghan, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhang’s respiration sensor, an intra-thoracic impedance sensor, and processing of the respiratory signal and Heneghan’s respiration sensor, a radio-frequency sensor, and processing of the respiratory signal perform the same general and predictable function, the predictable function being deriving a first respiratory parameter and a second respiratory parameter, wherein the second respiratory parameter comprises an apnea hypopnea index or a periodic breathing index. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Zhang’s respiration sensor and processing of the respiratory signal by replacing it with Heneghan’s respiration sensor and processing of the respiratory signal. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, using Heneghan’s respiration sensor provides advantage of 1) no contact with the subject, 2) low cost of the sensor, and 3) portability (para. [0087]). 
Re Claim 2, Zhang discloses a database configured to store the first and second respiratory parameters (fig. 3, para. [0027], [0043], store parameters in memory 52).  
Re Claim 3, Zhang discloses a display configured to visualize a trend in the health assessment of the subject (para. [0051], controller configured to provide an immediate warning to the patient via a programmer in patient’s home or other location that can display a message that the patient can perceive and understand; para. [0020], patient interface device 24 including an interface 25 that is capable of displaying information and/or messages that can be perceived and understood by a patient).  
Re Claim 4, Zhang discloses that the one or more processors are further configured to determine a proposed clinical intervention by applying a set of automated rules to the health assessment of the subject (para. [0049]-[0056], Table on page 6, discloses recommended action based on the composite index value in certain ranges – the actions include changing the drug dosages, seeking immediate medical attention, and notifying the medical personnel).  
Re Claim 5, Zhang discloses that the one or more processors are further configured to calculate a likelihood of a clinical deterioration having occurred based on the comparison between the numerical value and the predetermined threshold (para. [0049]-[0056], Table on page 6 discloses severity of the condition based on comparing the composite index value to different predetermined thresholds).  
Re Claim 6, Zhang discloses that the calculated likelihood is a likelihood of clinical deterioration in heart failure having occurred (para. [0016], [0017], [0018] discloses cardiac rhythm management devices to monitor side effects and effectiveness of drugs used to treat heart failure and a drug titration protocol with the patient’s implantable medical device; para. [0025], [0039] discloses monitoring cardiac events; para. [0049]-[0056], Table on page 6 discloses severity of the condition and the drug dosage to be adjusted).  
Re Claim 7, Zhang discloses that the classifier combines a physiological parameter with the first and second respiratory parameters to determine the numerical value, and wherein the physiological parameter comprises a blood pressure, a forced expiratory volume, a peak expiratory flow, a blood oxygen level, a blood glucose level, a measurement of B natriuretic peptides, a measurement of C reactive protein, or a body weight (para. [0037], [0038], [0041]-[0049], Table on page 5, some of the parameters used to compute composite index are heart rate and blood pressure, blood oxygen, and blood glucose).  
Re Claims 10 and 11, Zhang discloses the claimed invention substantially as set forth in claim 1. 
Zhang further discloses that the one or more processors are further configured to combine the cardiac or bodily motion parameters with the first and second respiratory parameters to determine, using the classifier, the numerical value (para. [0037], [0038], [0041]-[0049], [0056], Table on page 5, some of the parameters used to compute composite index are heart rate and blood pressure, blood oxygen, and blood glucose. The disclosure discloses that the composite index is created by developing a logical structure, such as a logic tree, by assigning a score to the sensor readings or processed characteristics, or by a formula that weighs each factor individually). 
Zhang further discloses that heart rate used as one of the index values is obtained using ECG (para. [0038], Table on page 5). 
Zhang is silent regarding the at least one reflected signal comprising two or more components corresponding to respiratory effort and at least one of bodily movement or heart rate, wherein the one or more processors are further configured to derive cardiac or bodily motion parameters from the at least one reflected signal.
However, Heneghan further discloses the at least one reflected signal comprising two or more components corresponding to respiratory effort and at least one of bodily movement or heart rate, wherein the one or more processors are further configured to derive cardiac or bodily motion parameters from the at least one reflected signal (para. [0040], The signal contains information about motion, breathing and cardiac activity; para. [0044], since the bulk of the reflected energy is received from the surface layer of the skin, this motion sensor can also obtain the ballistocardiogram, which is manifestation of the beating of the heart at the surface of the skin due to change in blood pressure with each beat. The received signal have a mixture of a respiration and a cardiac signal, as well as having motion artifacts; para. [0065], heart rate and variability of heart rate; para. [0033], [0073], fig. 11, respiratory effort; para. [0017], bodily movement).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Zhang as modified by Heneghan, by configuring the sensor to receive at least one reflected signal comprising two or more components corresponding to respiratory effort and at least one of bodily movement or heart rate, wherein the one or more processors are further configured to derive cardiac or bodily motion parameters from the at least one reflected signal, as taught by Heneghan, for the purpose of measuring heart rate parameter and motion in non-contact fashion and having a low cost and portable sensor (para. [0015], [0017], [0087]).  
Re Claim 14, Zhang discloses that the first respiratory parameter comprises an average respiratory frequency, a median respiratory frequency, a variance of respiratory frequency, a percentile distribution of respiratory frequency, or an autocorrelation of respiratory frequency (para. [0022], [0041], respiration sensor measuring tidal volume and respiration frequency and the controller determining abnormal respiration patterns by monitoring the variability in the time interval or volume from one breath to the next as an indication of an abnormal respiration pattern).  
Re Claims 19 and 22, Claims 19 and 22 are rejected under substantially the same basis as claim 1. 
Re Claims 20 and 23, Claims 20 and 23 are rejected under substantially the same basis as claim 5. 
Re Claims 21 and 24, Claims 21 and 24 are rejected under substantially the same basis as claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, May 20, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792